Citation Nr: 0420997	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  00-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for facial abrasions.  

3.  Entitlement to an initial evaluation higher than 30 
percent for residuals of injury to the left kidney, status 
post left nephrectomy.  

4.  Entitlement to an initial evaluation higher than 20 
percent for residuals of fracture of the left wrist.  

5.  Entitlement to an initial compensable evaluation for 
residuals of fracture of the right wrist.  

6.  Entitlement to an initial compensable evaluation for 
surgical scars on the abdomen.  

7.  Entitlement to an initial compensable evaluation for 
residuals of fracture of the left zygoma.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
July 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO, in pertinent part, denied entitlement to service 
connection for a back disorder and facial abrasions, and 
granted entitlement to service connection for residuals of 
injury to the left kidney, status post left nephrectomy, 
evaluated as 30 percent disabling; residuals of fracture of 
the left wrist, evaluated as 20 percent disabling; residuals 
of fracture of the right wrist, evaluated as noncompensable; 
surgical scars on the abdomen, evaluated as noncompensable; 
and residuals of fracture of the left zygoma, evaluated as 
noncompensable.  All ratings were made effective from July 
31, 1995.  



The veteran testified at a hearing at the RO in March 2000 in 
connection with his appeal.  A transcript of his testimony 
has been associated with the claims file.  He later requested 
a Travel Board hearing before the Board but the hearing was 
cancelled at his request.  

In a July 2004 statement of argument in support of the 
appeal, the veteran's representative raised the additional 
issues of entitlement to service connection for depression, 
multiple bone and joint pain (suspected degenerative joint 
disease), rheumatoid arthritis, headaches and high blood 
pressure, including as secondary to the veteran's service-
connected disabilities.  

The Board finds that the issue of entitlement to service 
connection for high blood pressure is inextricably 
intertwined with the claim for a higher initial evaluation 
since hypertension (high blood pressure) related to kidney 
dysfunction may be considered in rating kidney disorders.  
See 38 C.F.R. § 4.115b, Code 7507 (2003).  That issue is 
accordingly before the Board.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994); see also Parker v. 
Brown, 7 Vet. App. 116 (1994) (A claim is intertwined if the 
RO would have to reexamine the underlying merits of any 
denied claim which is pending on appeal before the Board).  

The other issues raised by the representative are not 
properly before the Board at the present time since they have 
not been developed or certified for appellate review and are 
not inextricably intertwined with any of the other issues on 
appeal.  These matters are referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  


Adequacy of VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to the notice and duty to assist 
obligations that must be furnished to VA claimants.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The record shows that the May 2002 supplemental statement of 
the case set forth the text of the VA regulations promulgated 
to implement the VCAA, but that the RO did not otherwise 
provide the veteran with specific notice of the VCAA and its 
requirements during the development of the appeal, 
particularly as to VA's obligation to inform the claimant 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

On preliminary review of the appeal, the Board sent a letter 
to the veteran in December 2002 to rectify the notice 
deficiency.  However, the regulation that gave the Board the 
authority to cure a procedural defect by providing a claimant 
notice under the VCAA was subsequently invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) as contrary to the governing statute.  See 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The Board's December 2002 letter is therefore a nullity and 
the case must be remanded to the RO so that a VCAA notice 
letter that satisfies the requirements of the statute, the 
regulations and all applicable judicial precedent can be 
furnished.  It would be contrary to the law and potentially 
prejudicial to the veteran for the Board to issue a decision 
before the VCAA has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


Change of rating criteria - skin disorders, including scars

Service connection is in effect for scars of the abdomen that 
resulted from surgery performed in April 1988 to remove the 
veteran's left kidney.  A noncompensable rating was assigned 
for the scars under the version of 38 C.F.R. § 4.118, Code 
7805 that was in effect in March 2002 when service connection 
was granted.  

During the pendency of the claim there was a change of law 
that must be considered in adjudicating the veteran's claim 
for an increased rating for the service-connected surgical 
scars.  Specifically, revised VA regulations that changed the 
criteria for rating skin disorders, including scars, went 
into effect on August 3, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002); 38 C.F.R. § 4.118 (effective August 30, 2002).  

The appeal as to the rating for the surgical scars must be 
remanded to the RO to accord the RO an opportunity to review 
the claim under the revised criteria for the period since the 
effective date of the new regulations.  

Development of the Evidence 

The Board finds that additional development of the 
evidentiary record with respect to the issues on appeal is 
also required.  

The veteran's representative has contended that the appeal 
should be remanded to the RO as to all issues because the 
veteran has not undergone VA examinations since May 2000 or 
earlier in connection with his various claims, arguing that 
the four-year interval since the most recent examinations 
violates the duty to assist requirement that a thorough and 
contemporaneous examination be conducted in conjunction with 
the adjudication of VA claims.  

The Board agrees that such examinations are necessary to 
fulfill the duty to assist under the VCAA.  "[F]ulfillment 
of the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one" (emphasis added).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history").  

Because of the passage of time since the most recent VA 
examinations, the findings recorded in May 2000 may not fully 
reflect the current status of the disabilities at issue.  
Furthermore, there is nothing in the record to suggest that 
any of the examining physicians had access to the veteran's 
claims file in May 2000; the absence of any reference to 
medical history other than that provided directly to the 
examiners during the examinations suggests that they did not.  
It is a basic requirement that an examiner must have access 
to a claimant's file when an examination is conducted.  
Schafrath v. Derwinski, 1 Vet. App 589 (1991).  

With respect to the claim for service connection for a low 
back disorder, service medical records show that the veteran 
was seen in service on several occasions for complaints of 
low back pain and that he has had periodic complaints of back 
pain since service, as documented in VA outpatient treatment 
records.  

At a February 1999 VA examination the examiner concluded that 
there was no current evidence of back pathology, but that 
judgment was made without the benefit of access to the 
veteran's claims file.  The possibility that the veteran's 
current complaints would have been viewed differently from a 
diagnostic standpoint if considered in the context of his 
documented history cannot be ruled out.  Hence, further 
examination is necessary, as is an opinion as to a medical 
nexus between military service any current pathology found.  

In this regard, it is relevant that at the February 1997 VA 
examination the veteran reported having received a back 
injury in 1997.  The specifics of that injury and any related 
treatment records should be obtained.  

In addition, in view of the complaints of pain associated 
with the veteran's wrist disabilities, the ratings for the 
wrist fracture residuals must be reviewed in light of the 
holding of the CAVC in DeLuca v. Brown, 8 Vet. App. 202 
(1995) wherein it was held that, when a veteran alleges 
functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (2003), a disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  "Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  Under 38 C.F.R. § 4.45 
(2003), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required since no current examination report is detailed 
enough to permit a DeLuca analysis.  The CAVC stated in 
DeLuca that specificity of findings with regard to functional 
loss due to pain is required.  Examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flareups."  
"It is essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  

When the veteran claims functional loss due to pain, "[t]he 
medical examiner must be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the [joint] is used repeatedly over 
a period of time."  Id.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should obtain records 
related to the May 1994 hospitalization 
at the Heritage Hospital and to VA 
hospitalizations before June 1995.  

4.  The VBA AMC should obtain all VA 
outpatient treatment records for the 
veteran dated since January 2001, the 
date of the most recent records now on 
file.  

5.  The VBA AMC should contact the 
veteran and request that he provide all 
relevant information concerning a 1997 
back injury, including the names of 
physicians and medical facilities which 
provided treatment for the injury.  

6.  The VBA AMC should contact the 
veteran and request that he identify all 
other healthcare providers, VA and non-
VA, inpatient and outpatient, from which 
he has received examination or treatment 
at any time for any of the disorders at 
issue on appeal.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  


7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
must notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

8.  The VBA AMC should arrange for a 
special VA examination of the veteran by 
an orthopedic surgeon or other 
appropriate available specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and etiology of any low back 
disorder found on examination and the 
severity of service-connected 
disabilities of the right and left 
wrists.  All necessary tests and studies 
should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  
It is requested that the examiner address 
the following:

(a)  The examiner should 
review the veteran's claims 
file and on the basis of 
information contained therein 
and current examination 
findings should identify and 
describe all current back 
disabilities found to be 
present.  All pertinent 
diagnoses should be listed.  

(b)  For any current back 
disability found, the 
examiner should express an 
opinion as to whether it is 
at least as likely as not 
that such disability is 
related to the back 
complaints recorded in 
service medical records.  

It is also requested that the examiner 
address the following:  

(a)  The examiner should 
describe in detail all 
current residuals of 
fractures of the left and 
right wrists.  Separate 
findings should be provided 
for each wrist.  

(b)  For each wrist, does the 
service-connected wrist 
disability result in weakened 
movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?

(c) To what extent does 
examination show the 
following:  (1) complaints of 
pain which are visibly 
manifest on movement, (2) the 
presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of 
changes suggesting disuse due 
to the service-connected 
disability, 

(4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain, and (5) pain or 
weakness that significantly 
limits functional ability 
during flare-ups or when the 
joint(s) is(are) used 
repeatedly over a period of 
time.

9.  The VBA AMC should arrange for a 
special VA special genitourinary 
examination of the veteran by a urologist 
or nephrologist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the nature and severity of 
current residuals of removal of the left 
kidney.  All necessary tests and studies 
should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.  

It is requested that the examiner address 
the following:

(a)  The examiner should 
describe the extent of any 
and all manifestations of 
renal dysfunction, including 
albuminuria, decreased kidney 
function, and hypertension 
related to kidney pathology.  

(b)  The examiner should 
describe the extent of any 
and all manifestations of 
urinary dysfunction, 
including voiding 
dysfunction.  

10.  The VBA AMC should arrange for a 
special VA cardiology examination of the 
veteran by a cardiologist or other 
appropriate available specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining whether 
the veteran has hypertension related to 
military service or to service-connected 
residuals of a kidney injury.  All 
necessary tests and studies should be 
performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.  

It is requested that the examiner address 
the following:

(a)  On the basis of review 
of the file, including 
service medical records, and 
current examination findings, 
the examiner should express 
an opinion as to whether it 
is at least as likely as not 
that any current hypertension 
is related to elevated blood 
pressure readings recorded in 
service.  

(b)  On the basis of review 
of the file, including 
service medical records, and 
current examination 
findings, the examiner 
should express an opinion as 
to whether it is at least as 
likely as not that any 
current hypertension is 
related to residuals of a 
left kidney injury in 
service, status post 
nephrectomy.  

11.  The VBA AMC should determine based 
on review of the file and any additional 
evidence received pursuant to this remand 
whether further evidentiary development, 
including dental and scar examinations, 
is required to satisfy the duty to assist 
and should conduct such development to 
the extent necessary.  

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand, and if they 
are not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal 
consistent with the discussion herein.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the 
outcome of his claims for service connection and increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


























